Citation Nr: 1758561	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating, based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously remanded this matter in January 2015 and July 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.

The Board finds there has been substantial compliance with its July 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

In this regard, the Board apologies for the delays in the full adjudication of this case.  


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to follow a substantially gainful occupation during any time subject to this appeal.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C. §§ 1110, 1154 (b), 5107 (b) (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (a) (b) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Specifically, the Veteran states in his April 2009 Form 21-8940 that TDIU is due to his service-connected back disability, injury to muscle II group, residuals of shrapnel wound (gunshot wound), and posttraumatic stress disorder (PTSD).  The Board notes that the Veteran was later service-connected for bilateral hearing loss and tinnitus.  The Board requested in its July 2016 remand, that these additional disabilities be considered by a VA examiner to determine employability.  Therefore, the Board will consider all of these disabilities for the purposes of his TDIU claim.

The Board may assign a TDIU in the first instance provided that certain schedular disability ratings requirements, such as a combined disability rating of 70 percent with at least one disability rating as 40 percent rating, are met.  See 38 C.F.R. § 4.16 (a); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16 (a) are not met).

The Veteran is presently in receipt of service connection for PTSD with depression, rated as 50 percent disabling, injury to muscle group II, residuals of shrapnel wound, right chest, rated as 20 percent disabling, bilateral sensorineural hearing loss, rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling.  

The Veteran's combined disability rating is 70 percent.  Thus, the schedular rating requirements for a TDIU are met.  38 C.F.R. § 4.16 (a).

Although the Veteran meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU, the Board finds that the evidence establishes that his service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during the pendency of the claim.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  Factors to be considered are a Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran is currently retired.  The evidence of record indicates that the Veteran completed high school.  The Veteran was last employed as a letter carrier in February 2007.  

In May 2010, the Veteran was afforded a PTSD VA examination.  The Veteran stated that he worked for 30 years for the post office, and stayed wrapped up in work to prevent him from thinking about Vietnam.  He did not miss time from work except for in an extreme circumstance where he was very sick.  He stated that he kept to himself and avoided arguing with any coworkers.  He also stated that he had a few jobs before working for the post office, and was fired from 2 jobs for stealing and not showing up to work.  The examiner did not find reduced reliability or productivity due to PTSD symptoms.  The examiner stated that the Veteran was able to maintain long-term employment because he kept to himself and kept his work in front of him which prevented intrusive thoughts and other symptoms.  However, the examiner also stated that the Veteran used alcohol to medicate these symptoms. 

In July 2012, the Veteran was afforded another PTSD VA examination.  The examiner opined that the Veteran was not unemployable due to PTSD and reasoned that he retired after 32 years of successful service.  

In July 2012, the Veteran was afforded a general VA examination.  The examiner opined that the Veteran's gunshot wound to muscle group II, with scars did not impact his physical or sedentary employment.  The examiner reasoned that the Veteran had worked with these injuries in the post office from 1976 until 2007.  Further, the examiner stated that the Veteran's non-service connected conditions to include hypertension, hyperlipidemia, nephrolithiasis, generalized arthritis, and cervical stenosis, status post-surgery also did not impact sedentary or physical employability.  

The examiner noted that the Veteran retired due to eligibility by duration of work.

At the March 2014 Board hearing, the Veteran testified that based on his PTSD symptoms, he did not think he could do any type of work that required him to be around other people.  He stated that he felt he could either hurt himself or someone else.  He also stated that he could control his feelings if he kept to himself.  

In a March 2014 brief submitted by the Veteran's representative, it was argued that the Veteran was able to maintain long-term employment with the U.S. Postal Service because he kept to himself and kept his work in front of him.  This prevented intrusive thoughts and other symptoms due to his PTSD.  The Veteran's representative stated that the type of work the Veteran performed before he retired did not require much social contact or challenge to establishing and maintaining effective work relationships.

In November 2015, the Veteran was afforded another PTSD VA examination.  The examiner opined that the Veteran's PTSD symptoms did not appear severe enough to hinder the Veteran in obtaining and retaining employment consistent with his education and experience.  The examiner reasoned that the July 2012 VA examination asserted, and the examiner confirmed, that occupational and social impairment would result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Additionally, the examiner stated that the Veteran's highest level of education was a high school diploma.  Thus, his 30 year employment with the post office appeared consistent with or slightly above that level of education.  He maintained this job without suspension or reprimand, had good working relationships with coworkers, good work attendance, no problems performing work duties and adequate performance evaluations.  All of the aforementioned factors suggested that the PTSD symptoms did not hinder work performance to a significant degree.  

Therefore, in light of this, the examiner determined that it was less likely than not that the service-connected PTSD rendered the Veteran unable to obtain and retain employment consistent with his education and experience.  Further, the examiner stated that in light of the evidence, it appeared that in a work environment, the Veteran was more likely to, at times, struggle with the social aspect of the job rather than the actual work tasks.  This would probably be most notable in avoiding large crowds or groups and tending to be withdrawn or quiet in large meetings.  The examiner said that being said, it warranted mentioning that he may also at times have a startle response that would momentarily cause him to pause or stop to work in order to regroup.  These would be related to PTSD.  The examiner noted that the Veteran's alcohol use disorder appeared to be in remission.

In November 2015, the Veteran was afforded a muscle injuries VA examination.  The Veteran stated that he had no pain with regards to any scars related to the gunshot wound to the right anterior chest which extended to contiguous posterolateral scar under right axilla, chest tube scar right abdomen and tracheostomy scar.  The Veteran reported a history of pneumothorax at the time of the gunshot wound to right chest and no history of recurrent pneumothorax to date.  The Veteran said that he did not retire in 2007 due to any medical reason.  He then said that he worked for about one week following 2007 but was unable to continue due to pain in his right shoulder.  The examiner opined that the Veteran did not have any residuals from service-connected disabilities gunshot wound to the right chest, with muscle group II injury, pneumothorax, chest tube, tracheostomy, and scars that would render the Veteran unable to obtain and retain employment consistent with his education and experience.

In April 2016, the Veteran was afforded a hearing loss and tinnitus VA examination.  The Veteran stated that he had difficulty hearing in all situations without his hearing aids and that speech was not always clear.  He also described his tinnitus as "disorienting."  

In October 2016, a VA opinion was provided regarding the Veteran's service-connected disabilities and his employability.  

Importantly, the examiner stated that the Veteran's main medical problems were not service connected.  In this regard, it is important for the Veteran to understand that such findings provide highly probative evidence against this claim.

The examiner did, however, find that his service-connected muscle injury may limit repetitive manual labor tasks requiring above the shoulder movements, heavy lifting and repetitive push/pull tasks.  Service-connected hearing loss and tinnitus may limit ability to understand task in large crowds or in areas with background noise.  However, with the use of hearing aids, it was less likely than not that the Veteran would have significant functional limitations related to hearing loss.  The examiner said that service-connected PTSD had been opined to limit social interactions more than functional tasks.  This was supported by the Veteran's documented work history with the postal service from 1976 to 2007 without any hindrance on work performance.  

In addition, current treatment records showed that the Veteran was not currently prescribed any medications or actively undergoing any treatment for PTSD, indicating minimal change in the condition since the last evaluation in November 2015.  

The examiner stated that overall, based on the Veteran's education and occupational experience, the Veteran may have occupational limitations related to work in large crowds or jobs associated with loud noises or noise exposure (such as an active construction site or manufacturing plant) due to service-connected PTSD and hearing loss with tinnitus.  Certain manual labor tasks requiring repetitive use of upper body muscles, such as heavy lifting and push/pull tasks may be limited.  However, the examiner opined that based on above information, it was less likely than not that the Veteran's service-connected conditions individually or in combination would preclude seeking or maintaining gainful sedentary employment or light manual labor type employment.

The Board has carefully considered the Veteran's statements regarding the effects of his disabilities on his employability.  Although the Veteran experiences difficulty hearing and being around others as a result of his disabilities, repeated VA examinations have indicated that he is not precluded from obtaining or maintaining substantially gainful employment.  The Board has assigned these examination reports great probative value as they were based on an examination of the Veteran and a review of the pertinent evidence of record.  In addition, the examiners addressed the question of employability directly and their opinions are consistent.

In this regard, it is important for the Veteran to understand that a 70 percent evaluation will cause the Veteran many problems (this is not in dispute).  The critical question is whether this would cause the Veteran to be unable to work, notwithstanding his age or other nonservice connected problems.

For the foregoing reasons, the Board concludes that a preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b).


Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

Entitlement to a total disability rating, based on individual unemployability (TDIU), due to service-connected disabilities is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


